Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/19/22.  It also has been found by the examiner that claims 11-15, limitation of transfer pad, read on nonelected Species I and V, hence are withdrawn.	
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 5 including W3 is less than W2, the limitations of claim 6 where 2 times W3 is greater W2, the limitations of claim 7 where 1.7 times W3 is greater than W2, and also the limitations of claim 19 where a gate insulating layer, disposed on the transistors and having an opening, wherein the opening exposes a portion of the semiconductor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0145195 Kim et al.
3.	Referring to claim 1, Kim et al. teaches an electronic device, comprising: a substrate; a plurality of transistors, (Figure 4D #116a & b), disposed on the substrate, (Figure 4D #101), each of the transistors, (Figure 4D #116a & b), having a semiconductor, (Figure 4D #115a & b), a source, (Figure 4D #117a & b), and a drain, (Figure 4D #119a & b); and a plurality of drain contact holes, (Figure 4C #CH), wherein the drains, (Figure 4D #119a & b), are electrically connected to the semiconductors, (Figure 4D #115a & b), through the drain contact holes, (Figure 4C #CH), wherein a number of the drain contact holes, (Figure 4C #CH), is less than a number of the drains, (Figure 4D #119a & b because two drains share a single contact hole).
4. 	Referring to claim 2, Kim et al. teaches an electronic device of claim 1, wherein the drains, (Figure 4D #119a & b), of at least two transistors, (Figure 4D #116a & b), among the transistors, (Figure 4D #116a & b), share one drain contact hole among the drain contact holes, (Figure 4C #CH because two drains share a single contact hole).
5. 	Referring to claim 3, Kim et al. teaches an electronic device of claim 2, wherein the drains, (Figure 4D #119a & b), of the at least two transistors, (Figure 4D #116a & b), contact first portions of the semiconductors, (Figure 4D #115a & b), through the drain contact hole, (Figure 4C #CH because two drains share a single contact hole).
6. 	Referring to claim 17, Kim et al. teaches an electronic electronic device of claim 1, wherein outlines of the drain contact holes are quadrilateral, (Figure 2 #CH), or C-shaped.
7. 	Referring to claim 18, Kim et al. teaches an electronic electronic device of claim 1, wherein the drain contact holes, (Figure 4C #CH because two drains share a single contact hole), expose a portion of the semiconductors, (Figure 4D #115a & b), of the at least two transistors, (Figure 4D #116a & b).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
8.	Claims 4-7, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with the electronic device of claim 3, wherein the sources are electrically connected to the semiconductors through the drain contact holes, and the number of the drain contact holes is less than a number of the sources; the electronic device of claim 1, further comprising: a data line, disposed on the substrate, and electrically connected to the transistors, wherein a width of the data line inside the drain contact holes is W2, a width of the data line outside the drain contact holes is W3, and W3 is less than or equal to W2; the electronic device of claim 1, wherein in an extending direction of a scan line, two transistors among the transistors are adjacent to each other, and the drains and the sources of the two adjacent transistors among the transistors share the same drain contact hole; and/or the electronic device of claim 1, further comprising: a gate insulating layer, disposed on the transistors and having an opening, wherein the opening exposes a portion of the semiconductor.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        6/23/22